United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENTOF HOMELAND SECURITY,
)
TRANSPORATION SECURITY
)
ADMINISTRATION, LOGAN
)
INTERNATIONAL AIRPORT, East Boston, MA, )
Employer
)
__________________________________________
J.B., Appellant

Appearances:
Michael J. Kelley, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1164
Issued: November 20, 2014

Case Submitted on the Record

DECISION AND ORDER

Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On April 23, 2014 appellant, through his attorney, filed a timely appeal from a
February 27, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying reconsideration. The most recent merit decision of record is dated
August 6, 2013. There is no merit decision within 180 days of April 23, 2014, the date appellant
filed his appeal with the Board. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a).
1

5 U.S.C. § 8101 et seq.

On appeal, counsel asserts that OWCP did not review the documents submitted on
reconsideration, but only materials forwarded by the employing establishment and Department of
Veterans’ Affairs records irrelevant to the claim. He contends that the employing establishment
forbade employees from using narcotics and benzodiazepines during work hours, an argument
OWCP previously ignored. Counsel also contends that appellant did not refuse suitable work
and that the employing establishment denied reasonable accommodations in March 2007. He
asserts that OWCP erred by requiring appellant to work while he was taking prescription
narcotics.
FACTUAL HISTORY
OWCP accepted that on April 3, 2006 appellant, then a 55-year-old security screening
agent, sustained a lumbosacral strain when he lifted heavy luggage. He stopped work on the date
of injury. Appellant received wage-loss compensation.
In a March 8, 2007 report, Dr. G.P. Massand, an attending Board-certified orthopedic
surgeon, found appellant able to perform sedentary work for six to eight hours a day. Appellant
returned to work in a modified light-duty position on March 19, 2007. He stopped work again
on April 1, 2007 and received wage-loss compensation.2
Dr. Narendra Shah, an attending Board-certified anesthesiologist, submitted reports
commencing April 25, 2008. She diagnosed chronic lumbar pain, lumbar disc disease, lumbar
disc protrusions and degenerative disc disease and prescribed medication. Dr. Shah found
appellant able to perform light duty for six hours a day, with limited lifting, standing and sitting.
On October 28, 2008 the employing establishment offered appellant a full-time job as a
modified security screener, with lifting limited to 20 pounds, standing for 20 to 30 minutes and
sitting for four hours. Appellant submitted reports from Dr. Shah dated January 16 to April 24,
2009 reiterating her prior diagnoses.
In a May 15, 2009 letter, OWCP advised appellant that the offered modified screener
position was found suitable work and that he must either accept the offer or provide valid reasons
for refusal within 30 days or his compensation could be terminated.
On June 18, 2009 OWCP advised him that it would not consider any additional reasons
for refusal and he must accept the position within 15 days. In response, appellant provided
additional reports from Dr. Shah dated from May 22 to July 17, 2009, reiterating the diagnoses
and renewing prescriptions. He did not accept the position or return to work.
By decision dated August 5, 2009, OWCP terminated appellant’s monetary compensation
effective August 29, 2009 under section 8106(c) of FECA on the grounds that he refused an offer
of suitable work.

2

On July 17, 2007 OWCP obtained a second opinion from Dr. Donald J. Thompson, who found appellant able to
perform full-time limited duty.

2

In a September 2, 2009 letter, appellant requested an oral hearing. At the hearing on
December 29, 2009, he asserted that he wanted to accept the October 28, 2008 job offer but the
employing establishment would not allow him to take narcotic medications during work hours.
Appellant provided a copy of the October 28, 2008 job offer to the employing establishment,
which he accepted on October 31, 2008. On the offer, he wrote questions regarding training,
medication use and his desire to find alternate employment, stating that he could not return to
work until these matters were resolved. Appellant stated in a January 12, 2010 letter that he
wished to return to work but could not do so as he took narcotic medication and his employing
establishment’s policies restricted narcotic use in the workplace.
Appellant also submitted correspondence dated December 7, 2008 to January 21, 2010 to
the employing establishment asking for information about uniforms, security badges, training
and workplace policies. He also provided copies of letters to OWCP asking for various copies of
documents.
Appellant also submitted reports from Dr. Shah dated August 5, 2008 to
February 3, 2010. Dr. Shah repeated prior diagnoses and renewed prescriptions. In a
January 22, 2010 memorandum, the employing establishment noted speaking to Dr. Shah about
appellant’s need to use narcotics during work hours. Dr. Shah advised that appellant could take
Tylenol or Advil during the workday, then take narcotic medication at night if needed.
By decision dated March 22, 2010, an OWCP hearing representative affirmed the
August 5, 2009 decision. However, the hearing representative also remanded the case for
additional development regarding whether appellant was able to perform the modified security
screener position as of August 5, 2009.
On remand, of the case, OWCP sent Dr. Shah an April 14, 2010 letter asking that he
review the October 28, 2008 job offer and address whether appellant was able to perform the
position as of August 2009. In a June 3, 2010 letter, the employing establishment advised
appellant that while it prohibited employees from using narcotics while on duty, Dr. Shah
advised an occupational health nurse that appellant could use Advil or Tylenol while at work.
Appellant submitted copies of letters dated April to June 2010 to OWCP, Dr. Shah and
the employing establishment regarding his use of prescription narcotics. He also provided
reports from Dr. Shah dated from February 26 to July 2, 2010 reiterating his diagnoses and
renewing prescriptions. Appellant also submitted notes from a social worker and a state
vocational counselor.
On June 24, 2010 appellant accepted a full-time position as a modified security screener.
By decision dated July 21, 2010, OWCP affirmed the August 5, 2009 decision. It found
that the medical evidence of record did not establish the modified screener position offered to
him on October 28, 2008 was outside his medical restrictions.
In an August 16, 2010 letter, appellant requested an oral hearing, held on
February 24, 2011. He asserted that he did not refuse suitable work, but declined a position that
Dr. Shah had not approved. At the hearing, appellant reiterated that he refused the October 28,

3

2008 job offer based on his prescription narcotics. He also asserted that he did not have adequate
training to perform the offered position.
Following the hearing, appellant provided a July 19, 2010 report from Dr. Shah, who
explained that appellant’s narcotic medication could cause drowsiness and impair physical and
mental abilities. He did not have a description of the position offered to appellant on October 28,
2008 and could not determine whether appellant was able to perform the job as of August 2009.
Dr. Shah opined that appellant could perform the modified position he accepted on
June 24, 2010.
By decision dated and finalized July 12, 2011, a hearing representative affirmed the
July 21, 2010 decision, finding that OWCP properly terminated appellant’s wage-loss
compensation as of August 29, 2008 on the grounds that he refused suitable work.
Dr. Shah submitted periodic reports from August 5, 2011 through December 21, 2012,
finding appellant’s condition unchanged. Appellant continued to work in the modified screener
position through February 2012, working six hours a day and claiming compensation for the
remaining two hours. He filed a recurrence of total disability claim and claimed compensation
commencing November 29, 2012.
In a December 27, 2012 letter, OWCP advised appellant of the additional evidence
needed to establish his claim for disability as of November 29, 2012. It requested a statement
from his attending physician supporting that he was unable to perform the modified screener
position for the claimed period. It afforded appellant 30 days to submit such evidence.
In a January 14, 2013 letter, counsel asserted that appellant had requested reconsideration
of the July 12, 2011 decision on an unspecified date. Appellant contended that, on
November 28, 2012, the employing establishment withdrew his six-hour a day schedule and
required him to work eight hours a day. He stopped work as of November 28, 2012, contending
that Dr. Shah restricted him from working more than six hours a day. Appellant submitted a
January 18, 2013 report from Dr. Shah restricting appellant to working no more than six hours a
day, with limitations on sitting, standing, walking and lifting.
By decision dated February 4, 2013, OWCP denied appellant’s claim for compensation
for the period November 29, 2012 to January 26, 2013. It found that Dr. Shah’s reports stated
that he was able to work during that period.
Accompanying an April 9, 2013 letter, counsel submitted a copy of a July 1, 2012 request
for reconsideration of OWCP’s July 12, 2011 decision, with a postal certified return receipt
confirming that OWCP received the request on July 9, 2012. He contended that the modified
screener position offered on October 28, 2008 was not suitable work as it was full time, whereas
Dr. Shah had limited appellant to working six hours a day. Counsel also asserted that an
employing establishment management directive would have prevented appellant from taking
prescribed narcotic medications, creating a legal prohibition against accepting the job.
Counsel submitted reports from Dr. Shah dated February 15 to July 8, 2013, finding
appellant able to perform restricted-duty work for six hours a day through April 12, 2013.
Dr. Shah commented that appellant stopped work on November 29, 2011 as the employing
4

establishment required him to work full time. He noted on June 10, 2013 that appellant was
totally disabled for work due to a recent myocardial infarction.
By decision dated August 6, 2013, OWCP affirmed its July 12, 2011 decision, finding
that the additional evidence and argument submitted did not establish that the modified screener
position offered on October 28, 2008 was not within appellant’s medical restrictions.
In a December 19, 2013 letter, counsel requested reconsideration. He repeated his
argument that appellant was legally prohibited from accepting the October 28, 2008 job offer
because his narcotic medications were restricted by an employing establishment management
directive against using narcotics while on duty. Counsel reiterated that the offered position was
full time, in violation of the six-hour work limitation given by Dr. Shah. He submitted reports
from Dr. Shah dated August 5, 2013 to February 10, 2014. Dr. Shah repeated the diagnoses of
lumbar disc disease and lumbar disc protrusion with radiculopathy. He renewed prior work
restrictions limiting appellant to working six hours a day light duty.
The record also contains a November 11, 2013 peer review report from employing
establishment physician Dr. David Sack, Board-certified in occupational medicine. He provided
a history of injury and treatment and reviewed medical records. Dr. Sack noted that appellant
took prescribed narcotics. He stated that his records review was insufficient to determine
whether appellant was able to work while taking the prescribed medications. It was not possible
to determine whether appellant had developed a tolerance such that he could perform his
assigned tasks without impairment. Dr. Sack recommended additional medical development on
the issue. He commented that some reports indicated that appellant genuinely wished to return to
work, while others “suggest a number of caveats that do not have much basis in objective
findings.”
Appellant also provided a June 21, 2013 benefits statement from the Department of
Veterans’ Affairs. He filed additional claims for wage-loss compensation.
By decision dated February 27, 2014, OWCP denied appellant’s request for
reconsideration on the grounds that he failed to present new, relevant evidence or legal argument.
It found that counsel’s argument was repetitive of his prior assertions. OWCP found that
Dr. Shah’s reports were irrelevant or immaterial as they did not address whether appellant was
able to perform the offered position as of August 2009. It also found that Dr. Sack’s opinion was
cumulative of medical evidence previously of record and did not provide a definite opinion.
OWCP further found that appellant’s claims for compensation and the benefits statement from
the Department of Veterans’ Affairs were irrelevant to the claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
3

5 U.S.C. § 8128(a).

5

pertinent new evidence not previously considered by OWCP.4 Section 10.608(b) provides that
when an application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.6 He or she need only
submit relevant, pertinent evidence not previously considered by OWCP.7 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.8
ANALYSIS
OWCP accepted that appellant sustained a lumbosacral strain on April 3, 2006.
Appellant returned to light duty in March 2007, but stopped work on April 1, 2007. On
October 28, 2008 the employing establishment offered him a modified-duty position. By letters
dated May 15 and June 18, 2009, OWCP advised appellant that the offered position was found to
be suitable work. It advised appellant of the penalties under FECA for refusing the position
without good cause. As appellant did not accept the position or provide good cause for his
refusal, OWCP issued its August 5, 2009 decision terminating his monetary compensation
effective August 29, 2009.
OWCP affirmed the termination by merit decisions dated March 22 and July 21, 2010
and July 12, 2011. It found that the periodic reports provided by Dr. Shah, an attending Boardcertified anesthesiologist, did not establish that the modified position offered appellant on
October 28, 2008 was not suitable work.
Counsel requested reconsideration on July 1, 2012, contending that the October 28, 2008
job offer was not suitable work as it was full time, in violation of Dr. Shah’s six-hour work limit.
He also asserted that appellant was legally prohibited from accepting the position as an
employing establishment management directive barred the use of narcotics medications during
the workday. Counsel submitted reports from Dr. Shah, who reiterated prior diagnoses,
prescriptions and work restrictions. OWCP denied reconsideration by merit decision issued
August 6, 2013, finding that the additional evidence and argument failed to establish that the
October 28, 2008 job offer was not suitable work.

4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.608(b). See also D.E.., 59 ECAB 438 (2008).

6

Helen E. Tschantz, 39 ECAB 1382 (1988).

7

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

8

Annette Louise, 54 ECAB 783 (2003).

6

Counsel again requested reconsideration on December 19, 2013. He repeated the
arguments presented in his July 1, 2012 request for reconsideration regarding the administrative
prohibition against narcotics use and Dr. Shah’s six-hour work restriction. Counsel provided
treatment notes from Dr. Shah dated from August 5, 2013 to February 10, 2014, repeating prior
diagnoses, work restrictions and prescription information. The record also contains a
November 11, 2013 report from Dr. Sack, an employing establishment physician, a benefits
statement from the Department of Veterans’ Affairs and appellant’s claim forms for wage-loss
compensation. OWCP denied reconsideration by decision dated February 27, 2014, finding that
counsel’s arguments and Dr. Shah’s and Dr. Sack’s reports were repetitive and cumulative and
the remainder of the evidence was irrelevant to the claim.
The Board finds that OWCP properly denied counsel’s December 19, 2013 request for
reconsideration. Counsel’s arguments were the same as those set forth in his July 1, 2012
request for reconsideration. Dr. Shah’s reports were cumulative, reiterating prior diagnoses,
restrictions and medication information. Dr. Sack’s opinion was also cumulative in that it was
highly similar to other employing establishment statements previously considered on merit
review, including the June 3, 2010 memorandum noting that Dr. Shah would permit appellant
not to take prescribed narcotics during the workday. Evidence which is duplicative or
cumulative or repetitive in nature is insufficient to warrant reopening a claim for merit review.9
Appellant’s claim forms for wage-loss compensation and the Department of Veterans’ Affairs
benefits statement are not relevant to the suitable work issue and therefore do not comprise a
basis for reopening the case.10
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). A claimant may be entitled to a merit review by submitting new and
relevant evidence, but appellant did not submit any in this case. He did not show that OWCP
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by OWCP or submit relevant and pertinent evidence not previously
considered. Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review. OWCP’s
February 27, 2014 decision denying reconsideration was proper under the law and facts of the
case.
On appeal, counsel asserts that OWCP did not review the documents submitted on
reconsideration. The Board notes that OWCP’s February 27, 2014 decision discussed the
documents submitted to the record on reconsideration. There is no evidence of record that
OWCP failed to consider the documents counsel submitted. Counsel also repeated his argument
that the employing establishment restricted employees from using prescribed narcotics during
work hours. He contends that OWCP previously ignored this contention. The Board notes that
OWCP fully considered the prescription drug argument pursuant to the July 1, 2012 request for
reconsideration. Counsel also contends that appellant did not refuse suitable work, and that the
employing establishment denied reasonable accommodations in March 2007. This argument
pertains to the merits of the case, which are not before the Board on the present appeal. Counsel
also asserts that OWCP violated due process by requiring appellant to work while he was taking
9

Denis M. Dupor, 51 ECAB 482 (2000).

10

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

7

prescription narcotics. This argument also pertains to the merits of the case, which are not before
the Board on the present appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 27, 2014 is affirmed.
Issued: November 20, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

